                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

 James William Spoone,                                  C/A No. 9:19-1982-CMC

                Petitioner,

        v.
                                                                  Opinion and Order
 Warden Charles Williams,

                Respondent.


       This matter is before the court on Petitioner’s pro se petition filed in this court pursuant to

28 U.S.C. §2254 on July 16, 2019. ECF No. 1. Petitioner challenges his state court convictions,

raising claims of ineffective assistance of plea counsel for failing to file a notice of appeal and for

failing to share discovery materials.

       In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(c), DSC, this

matter was referred to United States Magistrate Judge Bristow Marchant for pre-trial proceedings

and a Report and Recommendation. On September 17, 2019, the Magistrate Judge issued a Report

recommending this matter be dismissed as successive. ECF No. 13. The Magistrate Judge advised

Petitioner of the procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. Petitioner filed no objections within the time for doing so, and

his copy of the Report was not returned to the court.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The court

reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After reviewing the record, the applicable law, and the Report and Recommendation of the

Magistrate Judge, the court finds no clear error. As Petitioner’s previous § 2254 was dismissed

with prejudice on the merits (see C/A No. 9:10-2173), and there is no indication Petitioner received

permission from the Fourth Circuit to file the instant petition, it is successive. Accordingly, the

court adopts and incorporates the Report and Recommendation by reference into this Order. This

matter is dismissed without prejudice and without requiring Respondent to file a return.

                            CERTIFICATE OF APPEALABILITY

       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,




                                                  2
537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
October 16, 2019




                                                 3
